            Case 2:20-cv-00170-WJ-CG Document 63 Filed 09/03/20 Page 1 of 1


                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

GARY MARTIN,

              Plaintiff,
v.                                                              CV No. 20-170 WJ/CG

TAP ROCK RESOURCES, LLC.,

              Defendant.

                     ORDER SETTING EXPEDITED BRIEFING SCHEDULE

        THIS MATTER is before the Court on Defendant Tap Rock Resources, LLC's Motion for

Clarification of Order Staying Discovery on Suggestion of Bankruptcy and Vacating Expedited

Briefing Schedule and Status Conference (the “Motion to Clarify”), (Doc. 58), filed August 20,

2020; and Plaintiff Gary Martin’s Emergency Motion to Lift the Stay, or Sever the Third Party

Claim, and Request for Hearing (the “Motion to Lift the Stay”), (Doc. 61), filed August 27, 2020;

and the argument presented by counsel at the motion hearing, (Doc. 62), held September 2,

2020.

        IT IS HEREBY ORDERED that Defendant may file a Response to Plaintiff’s Motion to Lift

the Stay, discussing the merits of the issues currently before the Court, no later than

September 9, 2020. Plaintiff may file its Reply in support of its Motion to Lift the Stay no later

than September 14, 2020. The Court will reset the deadline for Defendant to respond to

Plaintiff’s Motion for Conditional Certification, (Doc. 49), after deciding the motions pending

before the Court. After review of the parties’ briefing, the Court may set this matter for hearing

on the merits of the Plaintiff’s motion.

        IT IS SO ORDERED.


                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
